PER CURIAM:
James Edward Fletcher appeals the district court’s order dismissing three of four claims contained in his motion filed pursuant to 28 U.S.C. § 2255 (2000). We dismiss the appeal for lack of jurisdiction because the order is not appealable. This court may exercise jurisdiction only over *307final orders, see 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, see 28 U.S.C. § 1292 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order from which Fletcher appeals is neither a final order nor an appealable interlocutory or collateral order. We therefore dismiss the appeal as interlocutory. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.